Citation Nr: 1009724	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic left hip 
condition.

2.  Entitlement to service connection for a chronic left knee 
condition.

3.  Entitlement to service connection for a chronic left 
ankle condition.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

This case has been before the Board three previous times.  In 
May 2007, it was remanded to the agency of original 
jurisdiction (AOJ) for further development.  In January 2008, 
the Board found that the remand directives had been complied 
with and denied all three issues on the merits.  The Veteran 
appealed this decision to the U.S. Court of Appeals of 
Veterans Claims (Court), and the case was remanded to the 
Board with instructions to seek clarification of the Veteran's 
current diagnoses or obtain a new VA examination pertaining to 
such issue.  In response to the Court remand, the Board 
remanded the case to the AOJ for further development in 
December 2008.  As discussed below, the Board finds that the 
AOJ substantially complied with the most recent remand 
instructions and, therefore, a further remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he 
injured his left hip during service, he has had symptoms 
including pain and decreased range of movement of the left 
hip within one year after service and since that time, and he 
has a current chronic left hip condition.

2.  Although the Veteran may have injured his left knee 
during service, there is no diagnosis of a chronic left knee 
condition.  Moreover, he did not have symptoms of a left knee 
condition within one year after service or continuously after 
that time.

3.  Although the Veteran may have injured his left ankle 
during service, there is no diagnosis of a chronic left ankle 
condition.  Moreover, he did not have symptoms of a left 
ankle condition within one year after service or continuously 
after that time.


CONCLUSIONS OF LAW

1.  A chronic left hip condition was incurred as a result of 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  A chronic left knee condition was not incurred as a 
result of active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  A chronic left ankle condition was not incurred as a 
result of active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of a substantially complete application for VA 
benefits, proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

As the Board's decision herein to grant service connection for 
a chronic left hip condition constitutes a full grant of the 
benefit sought on appeal, no further action is necessary to 
comply with the VCAA and implementing regulations in this 
regard.

With respect to the remaining issues, the Veteran was advised 
in a May 2001 letter, sent prior to the initial unfavorable 
rating decision, of the evidence and information necessary to 
substantiate his service connection claims, as well as his 
and VA's respective responsibilities in obtaining such 
evidence and information.  In addition, he was advised in a 
March 2006 letter of the evidence and information necessary 
to establish a disability rating and an effective date in 
accordance with Dingess/ Hartman.  The Board notes that this 
letter was sent after the AOJ's initial unfavorable rating 
decision and, therefore, was not timely.  See Pelegrini, 18 
Vet. App. at 119-20.  However, as the Veteran's claim was 
subsequently readjudicated, including in a December 2006 
supplemental statement of the case, such timing defect has 
been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006).  

With regard to the duty to assist, the Veteran's service 
treatment records and available post-service VA and private 
treatment records have been obtained and considered.  Records 
associated with the Veteran's claim for disability benefits 
from the Social Security Administration (SSA) have also been 
obtained and considered.  

The Board notes that the Veteran has reported being treated 
during service at the dispensary and the Womack Military 
Hospital at Ft. Bragg after he injured himself during basic 
training.  Additionally, he has indicated that he received 
treatment while serving in Germany.  The claims file contains 
records from the dispensary at Ft. Bragg, but no records from 
Womack Military Hospital or from Germany.  Although it does 
not appear that a specific request for such records has been 
made, the Board finds that the absence of any such records 
results in no prejudice to the Veteran.  Specifically, as the 
Board decides herein to grant service connection for a chronic 
left hip condition, there is no prejudice in that regard.  
Further, as discussed below, the denial of service connection 
for chronic left knee and left ankle conditions is primarily 
based on the lack of a current diagnosis.  Moreover, the Board 
acknolwedges some degree of injury to the left knee and left 
ankle applying the combat presumption under 38 U.S.C.A. 
§ 1154(b).  As such, any evidence pertaining to in-service 
treatment would not affect the outcome of this appeal as to 
such issues.  

The Veteran was also provided with VA examinations in 
September 2004 and March 2009.  As directed in the most recent 
Board remand, the March 2009 examiner specified whether the 
Veteran has a current left hip, left knee, and/or left ankle 
condition and rendered an opinion as to whether any such 
conditions are related to service.  The Board notes that it 
does not appear that the VA examiner considered the combat 
presumption under 38 U.S.C.A. § 1154(b), as directed in the 
remand.  However, as discussed below, as the examiner 
concluded that there is no current left knee or left ankle 
condition, consideration of the combat presumption would not 
have benefitted these claims in any way.  This is so because 
such presumption only relaxes the evidentiary restrictions as 
to in-service incurrence, and the evidence must still 
establish a current disability and a nexus between such 
condition and service.  See Dalton v. Nicholson, 21 Vet. App. 
23, 36-37 (2007).  As such, the Board finds that the remand 
directives have been substantially complied with, and no 
further remand is necessary.  See Dyment, 13 Vet. App. at 146-
47.

In the circumstances of this case, further remand would serve 
no useful purpose, as it would result in unnecessarily 
imposing additional burdens on VA with no benefit to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
this regard, VA has satisfied its duties to inform and assist 
the Veteran at every stage in this case, at least insofar as 
any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not 
be prejudiced by a decision on the merits of his claims.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.  

Where symptoms are capable of lay observation, a lay witness 
is competent to testify to a lack of symptoms prior to 
service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  The Board, as fact 
finder, retains the discretion to make credibility 
determinations and weigh the lay and medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, competent lay testimony may not be rejected unless it 
is found to be mistaken or otherwise deemed not credible.  
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Lay 
evidence may not be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran has consistently claimed that he 
first injured his left hip, left knee, and left ankle during 
basic training in September 1967.  He states that he fell 
into a "stump hole" while carrying a 40-pound weight, and 
he was given a medical profile for eight weeks.  The Veteran 
further states that he had additional pain after sustaining 
slight trauma during combat in Vietnam in 1968, as well as 
during service in Germany in 1969 and 1970.  He states that 
he has had continued pain in the left hip, left knee, and 
left ankle since that time.  As such, the Veteran asserts 
that his current left hip, left knee, and left ankle 
conditions are due to such in-service incidents.  See, e.g., 
May 2003 and October 2007 hearing transcripts; September 2004 
and March 2009 VA examination reports. 

Service personnel records confirm that the Veteran was in 
basic training at Ft. Bragg from July 1967 to September 1967, 
in Vietnam from December 1967 to July 1968, and in Europe 
from July 1969 to June 1970.  See record of assignments.

The Veteran's service treatment records reflect that he was 
treated in the dispensary in September 1967 with complaints 
that his left hip was "giving him trouble."  He was 
diagnosed with a left hip strain and was referred to an 
"MD" (physician).  There is no indication of any complaints 
of left knee or ankle complaints at that time.  A June 1970 
separation examination reflects no subjective complaints of 
left hip, knee, or ankle problems, and no objective 
abnormalities.  

As noted above, the Veteran claims that he was also treated 
at the Womack Military Hospital at Ft. Bragg when he was 
injured during basic training.  The Board notes that such 
treatment would be consistent with the notation in the 
dispensary records that he was referred to an "MD."  
Moreover, the Veteran is competent to report receiving 
medical treatment for observable symptoms of an injury.  See 
Layno, 6 Vet. App. at 469-71.  Although any such treatment 
records were not obtained, the Veteran states that six to ten 
X-rays were taken.  He further states that a physician told 
him that he had possible hairline cracks in his left hip and 
back, and torn ligaments in his left hip and left ankle.  See 
October 2007 hearing transcript.

The Board observes that the Veteran's representative stated 
at the hearings before an AOJ hearing officer and the 
undersigned Veterans Law Judge that the Veteran was treated 
in March and April 1968 for back, hip, and ankle problems.  
However, service treatment records dated in those months 
reflect treatment for cough and congestion, but not 
complaints related to the back, hip, or ankle.  Further, the 
Board notes that the Veteran has reported that he was 
discharged from service due to his disabilities.  However, 
his separation examination indicates that he had a normal 
medical profile (with numerical designations of "1" for all 
factors), and no disability is indicated on his DD Form 214.  
Although the DD Form 214 reflects an early separation, there 
is no indication that such was due to any disabilities.

Nevertheless, despite the discrepancies between some of the 
statements made by the Veteran and his representative and his 
service records, the Board finds that the evidence of record 
is sufficient to establish an initial injury to the left hip, 
left knee, and left ankle during service.  In this respect, 
the Veteran's combat service during Vietnam was verified in 
connection with a previous service connection claim.  See 
August 2004 USASCRUR reply.  Under 38 U.S.C.A. § 1154(b), if 
evidence of record establishes that a veteran engaged in 
combat with the enemy, it will be presumed that the claimed 
in-service event or injury occurred as he or she reported if 
such event or injury is consistent with the circumstances, 
conditions, or hardships of such service, even though there 
is no official record of such incident, unless there is clear 
and convincing evidence to the contrary.  See also 38 C.F.R. 
§ 3.304(d).  The Board finds that the Veteran's claimed 
injuries are consistent with the hardships and circumstances 
of his verified combat service.  Further, the absence of 
documentation in treatment records and a normal separation 
examination does not amount to clear and convincing evidence 
that he was not injured at such time.  As such, to the extent 
that the Veteran claims that he injured his left hip, left 
knee, and left ankle during combat, such lay testimony is 
sufficient to establish an in-service injury for his claimed 
conditions.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, the application of 38 U.S.C.A. § 1154(b) only 
provides a presumption that the claimed in-service injuries 
occurred during combat as the Veteran reported.  To be 
entitled to service connection, the competent and credible 
evidence must still demonstrate both a current disability and 
a nexus between such disability and the in-service incident 
or injury.  See Dalton, 21 Vet. App. at 36-37; Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wade v. West, 11 Vet. 
App. 302 (1998).

In this regard, the Veteran reported in connection with his 
claim for SSA disability benefits that he received private 
treatment from Dr. Bickley from July 1970 to July 1996 for 
ankle, knee, and hip pain.  No such records are in the claims 
file.  

However, in a January 2002 letter, Dr. Bickley stated that he 
treated the Veteran from around 1970 to 1997, when he retired 
and closed his practice, and that he was now seeing the 
Veteran again on a continuing basis.  Dr. Bickley further 
stated that the Veteran reported sustaining "several 
injuries" and having numerous visits to the hospital and 
clinics during service.  Significantly, Dr. Bickley did not 
indicate whether he treated the Veteran for a left hip, left 
knee, or left ankle condition.

A March 1971 treatment record from an unidentified private 
provider reflects complaints of pain in the "back/hip left 
side/leg."  In a December 1985 letter, Dr. Amundson from a 
private neurological clinic stated that the Veteran 
complained of back and hip discomfort since being injured in 
service.  

In October 1999, a left ankle X-ray was performed at a VA 
treatment facility due to the Veteran twisting his left ankle 
two days earlier.  The X-ray was negative, and he was 
diagnosed with acute ankle strain.

An April 2001 VA treatment record reflects subjective reports 
of left hip and left ankle pain for years since an in-service 
injury.  X-rays of the left hip and the left ankle were noted 
to be negative, with no acute bony process and no significant 
changes shown in the left hip.  Nevertheless, the Veteran was 
diagnosed with left greater trochanter bursitis post-
traumatic degenerative joint disease arthritis.  He was 
further diagnosed with chronic left ankle pain.

Also in April 2001, a private chiropractor, Dr. McKeel, 
indicated in a "final evaluation" that the Veteran 
subjectively reported intermittent pain radiating from the 
back to the left hip, as well as intermittent pain and 
swelling in the left ankle.  Objective testing showed 
evidence of pain and discomfort radiating from the back to 
the left hip and the left knee.  The Veteran's diagnoses 
included spinal conditions, as well as tenosynovitis of the 
"Ankle/Foot/Toes" and neuralgia.

A June 2001 VA treatment record indicates that the Veteran 
was seen for evaluation of his diagnosis of degenerative 
joint disease arthritis "to [left] hip, leg."  

In a July 2001 treatment record, Dr. Bickley recorded that 
the Veteran reported injuring his back and hip when he fell 
in a hole in service.  He further indicated that the 
Veteran's VA treatment records reflected a history of 
degenerative joint disease arthritis of the hips and low 
back.

In January 2002, the Veteran arrived for a VA treatment 
session in a wheelchair.  He had subjective complaints of 
left hip pain and associated limitation of motion since 1967, 
which were confirmed upon objective testing.  VA providers 
noted that hip tests indicated possible pathology although X-
rays were negative, since the Veteran had very slow movement 
patterns for his age and generalized left lower extremity 
weakness even at the knee and ankle.

In May 2002, VA providers noted that the Veteran had mild 
limping due to degenerative joint disease in the "knees/hip 
and back."  

At a September 2004 VA examination, the Veteran reported 
having pain in the left hip, knee, and ankle since injuries 
in service as summarized above.  There was objective evidence 
of painful movement of the left hip, left knee, and left 
ankle, and the Veteran stopped the range of motion testing 
when the pain started.  He was also noted to walk with a 
limp.  The Veteran was diagnosed with a "left hip 
condition," "left knee condition," and "left ankle 
condition," but the examiner indicated that there was "no 
pathology found" for any of these conditions.

In March 2005, an MRI for left hip pain showed a tiny benign 
cyst in the neck of the left femur, but the study was 
otherwise negative.  A July 2006 imaging showed no osseous or 
articular abnormalities and no change from March 2005.  The 
Veteran arrived in a wheelchair for a July 2006 VA treatment 
session with complaints of pain in the joints, and he was 
diagnosed with arthralgia. 

A September 2008 VA treatment record again reflects reports 
of a long history of low back and left hip pain, with the 
pain being worse when he walks.

At the March 2009 VA examination, there was again objective 
evidence of pain with all movements of the left hip, left 
knee, and left ankle.  Range of motion was slightly decreased 
in the left ankle, normal in the left knee, and decreased in 
the left hip.  As in September 2004, the Veteran stopped the 
movement when pain started, and he was noted to walk with a 
limp.  X-rays of the left hip, left knee, and left ankle were 
all normal.  The Veteran was diagnosed with a left hip 
strain, but no left knee condition or left ankle sprain were 
found.  The examiner opined that the Veteran's problems with 
the left lower extremity are not related to any injury during 
service.  He reasoned that the strained left hip was a self-
limited condition and there was no notation on the separation 
physical of any problems with these areas.

Based on the foregoing evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that he is 
entitled to service connection for a chronic hip condition.  
In this regard, as discussed above, service treatment records 
document complaints of a hip problem in September 1967, and 
the Veteran's testimony as to further injury during combat 
service is sufficient as to such issue pursuant to 
38 U.S.C.A. § 1154(b).  The Board acknowledges that post-
service X-rays of the left hip have been negative, and the 
September 2004 and March 2009 VA examiners found that a 
current hip condition had no pathology or was not related to 
service because the Veteran's separation examination 
reflected no such complaints, respectively.  However, VA and 
private treatment records dated in March 1971 (within one 
year after separation from service), December 1985, and from 
April 2001 through September 2008, document complaints of 
chronic left hip pain since an in-service injury.  Moreover, 
VA providers diagnosed the Veteran with bursitis and post-
traumatic degenerative joint disease of the left hip in April 
2001 and June 2001, as well as with possible hip pathology in 
January 2002.  Additionally, there was objective evidence of 
painful motion and limited range of motion of the left hip at 
both VA examinations.  

As such, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence establishes an in-
service injury to the left hip, treatment for symptoms 
including pain and decreased range of movement of the left 
hip within one year after service and since that time, and a 
current chronic left hip condition.  Therefore, service 
connection is warranted on a presumptive basis and/or based 
on continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a).

However, the Board finds that the evidence of record does not 
warrant service connection for a chronic left knee condition 
or a chronic left ankle condition.  In this respect, both the 
March 2009 VA examiner found no evidence of a current left 
knee or left ankle condition.  The Board acknowledges that an 
April 2001 private treatment record indicates a diagnosis of 
tenosynovitis of the left ankle; however, this was based on 
reports of intermittent pain in the left ankle, and there is 
no indication that such condition was chronic.  The Board 
further acknowledges that a May 2002 VA treatment record 
indicates that the Veteran had a mild limp due to 
degenerative joint disease of the "knees/hip" and back.  
However, the Board finds that such evidence does not 
establish a current condition, as X-rays of the left knee 
have consistently been noted to show no degenerative changes.  
In contrast to the left hip, there is no indication of other 
chronic diagnoses related to the left knee or the left ankle.  
As such, the Board finds that the evidence fails to establish 
a current chronic left knee or left ankle condition and, 
therefore, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(disallowing service connection where there is no present 
disability).  

To the extent that the evidence reflects current pain in the 
left knee and left ankle, such symptom, in and of itself, 
does not constitute a disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Moreover, to the extent 
that the evidence may reflect a current left knee or left 
ankle disability in addition to pain, to include arthritis, 
the Board finds that the evidence fails to establish 
chronicity and/or continuity of symptomatology.  In this 
regard, although an April 2001 VA treatment record indicates 
a diagnosis of "chronic left ankle pain," a treating 
provider's use of the term "chronic" is not conclusive.  In 
contrast to the left hip, there are no documented complaints 
or treatment for left ankle or left knee symptoms, including 
pain, until April 2001.  While the Veteran was treated for 
left ankle pain in October 1999, that was noted to be due to 
an acute strain after he twisted the ankle.  Further, 
although Dr. Bickley confirmed that he treated the Veteran 
starting around 1970 for "several injuries," he did not 
specify any left knee or left ankle conditions.  
Significantly, Dr. Bickley recorded in July 2001 that the 
Veteran reported injuring his back and hip when he fell in a 
hole during service.  As such, the Board finds the Veteran's 
claim that he was treated by Dr. Bickley for a left knee and 
left ankle condition immediately after service to be not 
credible, as it is inconsistent with the other evidence of 
record.  As such, the Board finds that the evidence fails to 
show that the Veteran has had a chronic left knee or left 
ankle condition since service.  

As such, even if the evidence were interpreted to show a 
current left knee or left ankle condition, to include 
arthritis, the evidence does not reflect that any such 
conditions manifested within one year after separation and, 
therefore, presumptive service connection would not be 
warranted under 38 C.F.R. §§ 3.307 and 3.309(a).  Similarly, 
as the weight of the evidence first reflects complaints of 
left knee and left ankle pain in April 2001, service 
connection for any current conditions may not be granted 
based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).
 
The Board has considered the applicability of the benefit of 
the doubt doctrine to this case.  Service connection for a 
chronic hip condition has been granted based, in part, on 
such doctrine.  However, the preponderance of the evidence is 
against the Veteran's service connection claims for a chronic 
left knee condition and a chronic left ankle condition.  As 
such, the benefit of the doubt doctrine is inapplicable to 
such claims, and they must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic left hip condition is 
granted.

Service connection for a chronic left knee condition is 
denied.

Service connection for a chronic left ankle condition is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


